Exhibit 10.1
 
EXECUTION VERSION
 
 
PURCHASE AND SALE AGREEMENT
 
 
 
by and between
 
 
Uni-Pixel Displays, Inc.
 
 
as Buyer,
 
and
 
 
Atmel Corporation
 
 
as Seller
 


 



 
 
dated as of  April 16, 2015
 
 
 

--------------------------------------------------------------------------------

 
 
PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT (the “Agreement”), dated as of April 16, 2015
is entered into by and between Uni-Pixel Displays, Inc., a Texas corporation
(“Buyer”) and Atmel Corporation, a Delaware corporation (“Seller”).
 
RECITALS
 
A.          The Seller Group (as hereinafter defined) is engaged in the business
of manufacturing XSense Touch Sensors (as hereinafter defined).
 
B.           The parties desire that the Seller Group sell, assign, transfer,
convey and deliver to Buyer, and that Buyer purchase and acquire from the Seller
Group, the Purchased Assets (as hereinafter defined), and that Buyer assume the
Assumed Liabilities (as hereinafter defined), upon the terms and subject to the
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions.  When used in this Agreement, the following terms shall have
the meanings assigned to them in this Article I, or in the applicable Section of
this Agreement to which reference is made in this Article I.
 
“Acquisition” means the transactions contemplated under this Agreement and the
Ancillary Agreements.
 
“Action” has the meaning set forth in Section 4.6 hereof.
 
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person.
 
“Agreement” has the meaning set forth in the preamble above.
 
“Allocation Statement” has the meaning set forth in Section 2.4 hereof.
 
“Ancillary Agreements” means the Bill of Sale and Assignment and Assumption
Agreement, the Transition Services Agreement, the Patent License Agreement, the
IP License Agreement, the Lease Agreements, the CIT Agreements and the other
agreements, instruments and documents delivered at the Closing.
 
“Applicable Survival Period” has the meaning set forth in Section 9.1(d) hereof.
 
“Assumed Liabilities” means (a) all Liabilities and obligations arising out of
or related to Buyer’s operations and/or ownership of the Purchased Assets from
and after the Closing Date, including the manufacture or sale of XSense Touch
Sensors from and after the Closing Date, irrespective, in the case of XSense
Touch Sensors shipped or sold on or after the Closing Date, whether those XSense
Touch Sensors were manufactured prior to the Closing Date by the Seller Group
and (b) all other Liabilities and obligations of the Seller Group set forth in
Schedule 4.7 of the Seller Disclosure Schedule, which sets forth all unfulfilled
Purchase Orders, if any, assigned to Buyer on the Closing Date, and all open or
pending purchase or supply orders for materials ordered, but not received, as of
the Closing Date that will be used or required for the Business set forth on
Schedule 1.1(c) hereto, in each case as assigned to Buyer on the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
“Authorization” means any franchise, license, approval, consent, permit or
registration of any Governmental Entity or pursuant to any Law.
 
“Books and Records” means books of account, general, financial, warranty and
shipping records, invoices, supplier lists, product specifications, product
formulations, drawings, correspondence, engineering, maintenance, operating and
production records, advertising and promotional materials, credit records of
customers and other documents, records and files, in each case related to the
Purchased Assets; Books and Records shall not include any email or similar form
of electronic correspondence.
 
“Business” means the business of manufacturing and selling XSense Touch Sensors.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, New York are authorized or required by law to close.
 
“Business Employees” means the employees of Seller listed on Schedule
1.1(a) hereto.
 
“Buyer” has the meaning set forth in the preamble to this Agreement.
 
“Buyer Disclosure Schedule” has the meaning set forth in the preamble to
Article V.
 
“Buyer Indemnitees” has the meaning set forth in Section 9.2(a) hereof.
 
“Buyer Losses” has the meaning set forth in Section 9.2(b) hereof.
 
“Buyer Material Adverse Effect” means any change or effect that is materially
adverse to the business, results of operations, assets or financial condition of
Buyer, taken as a whole, other than any such change or effect (a) resulting from
or arising in connection with (i) general economic or industry-wide conditions,
including, without limitation, any change or disruption relating to United
States or foreign economic, market or political conditions in general
(including, without limitation, unusual interest rate spikes in the London
Interbank Offered Rate or similar inter-bank lending markets, or market
volatility generally); (ii) this Agreement or the transactions contemplated
hereby; (iii) any condition described in the Buyer Disclosure Schedule; (iv) any
change or disruption in the Buyer’s and its subsidiaries’ industries in general
and not specifically relating to Buyer or any of its subsidiaries, (v) any
changes in applicable Laws or the official interpretations thereof or in GAAP,
(vi) any natural disaster or outbreak or substantial worsening of hostilities,
terrorist activities or war (whether declared or not declared), armed conflicts
or otherwise or (b) attributable to the fact that the Seller Group is the
current owner of the Purchased Assets.
 
 
 

--------------------------------------------------------------------------------

 
 
“Buyer’s Knowledge” or any similar phrase means, with respect to any fact or
matter, the actual knowledge of Jeff Hawthorne.
 
“Buyer Threshold” has the meaning set forth in Section 9.2(b) hereof.
 
“Charter Documents” means, with respect to any entity, the certificate of
incorporation, the articles of incorporation, by-laws, articles of organization,
limited liability company agreement, partnership agreement, formation agreement,
joint venture agreement or other similar organizational documents of such entity
(in each case, as amended).
 
“CIT” means, collectively, Carclo plc and Conductive Inkjet Technology Limited.
 
“CIT Agreements” means agreements between Buyer and CIT related to, and
necessary for, the manufacture by Buyer of XSense Touch Sensors from and after
the Closing Date.
 
“Closing” has the meaning set forth in Section 3.1 hereof.
 
“Closing Date” has the meaning set forth in Section 3.1 hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Confidential Information” has the meaning set forth in Section 10.7(a) hereof.
 
“Contract” means any agreement, contract, commitment, arrangement or
understanding, written or oral, including any sales order and Purchase Order.
 
“Disclosing Party” has the meaning set forth in Section 10.7(a) hereof.
 
“Equipment” means the specified hardware and equipment and other items of
tangible personal property set forth on Schedule 1.1(b) hereto.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Assets” means all assets of the Seller Group, other than the Purchased
Assets.
 
“Excluded Liabilities” means any Liabilities of the Seller Group, other than the
Assumed Liabilities.
 
“Financing” has the meaning set forth in Section 5.5 hereof.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, official or other regulatory, administrative
or judicial authority thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Indemnitee” means any Person which is seeking indemnification from an
Indemnitor pursuant to the provisions of this Agreement.
 
“Indemnitor” means any party hereto from which any Indemnitee is seeking
indemnification pursuant to the provisions of this Agreement.
 
“Intellectual Property” means trade secrets, inventions, know-how, formulae and
processes, patents (including all reissues, divisions, continuations and
extensions thereof), patent applications, trademarks, trademark registrations,
trademark applications, service marks, service mark registrations, and service
mark applications.
 
“Inventory” means all raw materials, work-in-process, finished goods, supplies,
spare parts and other inventories included in the definition of Purchased
Assets.
 
“IP License Agreement” has the meaning set forth in Section 3.2(d) hereof.
 
“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Entity.
 
“Lease Agreements” has the meaning set forth in Section 3.2(e) hereof.
 
“Lease Prepayment Amount” means the amount of $109,875.20, which is due and
payable on the Closing Date pursuant to the Lease Agreements.
 
 “Liabilities” means, with respect to any Person, such Person’s liabilities,
obligations and commitments.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or other encumbrance in respect of such property or
asset.
 
“Losses” has the meaning set forth in Section 9.2(a) hereof.
 
“Material Adverse Effect” means any change or effect that is materially adverse
to the business, results of operations, assets or financial condition of the
Business, taken as a whole, other than any such change or effect (a) resulting
from or arising in connection with (i) general economic or industry-wide
conditions, including, without limitation, any change or disruption relating to
United States or foreign economic, market or political conditions in general
(including, without limitation, unusual interest rate spikes in the London
Interbank Offered Rate or similar inter-bank lending markets, or market
volatility generally); (ii) this Agreement or the transactions contemplated
hereby; (iii) any condition described in the Seller Disclosure Schedule; (iv)
any change or disruption in Seller’s and its subsidiaries’ industries in general
and not specifically relating to Seller or any of its subsidiaries, (v) any
changes in applicable Laws or the official interpretations thereof or in GAAP or
(vi) any natural disaster or outbreak or substantial worsening of hostilities,
terrorist activities or war (whether declared or not declared), armed conflicts
or otherwise or (b) attributable to the fact that the prospective owner of the
Purchased Assets is Buyer or any Affiliate of Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
“Maximum Liability Limit” has the meaning set forth in Section 9.8(a) hereof.
 
“Non-Refundable Prepayment” has the meaning set forth in the Patent License
Agreement.
 
“Note” has the meaning set forth in Section 2.3 hereof.
 
“Notice of Claim” has the meaning set forth in Section 9.4(a) hereof.
 
“Order” has the meaning set forth in Section 4.6 hereof.
 
“Patent License Agreement” has the meaning set forth in Section 3.2(c) hereof.
 
“Permitted Liens” means (i) liens for current real or personal property taxes
not yet due and payable and with respect to which the Seller Group maintains
adequate reserves, (ii) workers’, carriers’ and mechanics’ or other like liens
incurred in the ordinary course of the Business with respect to which payment is
not due and that do not impair the present use of the affected property, and
(iii) liens that are immaterial in character, amount, and extent and which do
not detract from the value or interfere with the present or proposed use of the
properties they affect.
 
“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
agency, instrumentality or political subdivision of a Governmental Entity, or
any other entity or body.
 
“Post-Closing Tax Period” has the meaning set forth in Section 6.6(b) hereof.
 
“Private Offering” means the sale of equity and/or debt securities of Buyer
pursuant to which Buyer receives gross proceeds of no less than Six Million
Dollars ($6,000,000).
 
“Pre-Closing Tax Period” has the meaning set forth in Section 6.6(b) hereof.
 
“Prohibited Action” has the meaning set forth in Section 9.6(c) hereof.
 
“Purchase Order” means any order providing for the purchase of XSense Touch
Sensors from the Seller Group.
 
“Purchase Price” has the meaning set forth in Section 2.3 hereof.
 
“Purchased Assets” means the specified assets expressly identified in, and as
set forth on, Exhibit A hereto.
 
“Receiving Party” has the meaning set forth in Section 10.7(a) hereof.
 
“Restricted Asset” has the meaning set forth in Section 2.5(a) hereof.
 
“Section 1060 Forms” has the meaning set forth in Section 2.4 hereof.
 
“Seller Disclosure Schedule” has the meaning set forth in the preamble to
Article IV.
 
 
 

--------------------------------------------------------------------------------

 
 
“Seller Group” means, collectively, Seller, Atmel Korea LLC, a Korean limited
liability company, Atmel Taiwan Limited, a Taiwanese company, and Atmel
Technologies U.K. Limited, a United Kingdom company.
 
“Seller Indemnitees” has the meaning set forth in Section 9.3(a) hereof.
 
“Seller Losses” has the meaning set forth in Section 9.3(b) hereof.
 
“Seller Threshold” has the meaning set forth in Section 9.3(b).
 
“Seller’s Knowledge” or any similar phrase means, with respect to any fact or
matter, the actual knowledge of Jalil Shaikh or Steven Skaggs
 
 “Special Representation Survival Period” has the meaning set forth in Section
9.1(b) hereof.
 
“Tax” or “Taxes” means any and all federal, state, local, or foreign net or
gross income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, property,
deed, stamp, alternative or add-on minimum, environmental, profits, windfall
profits, transaction, license, lease, service, service use, occupation,
severance, energy, unemployment, social security, worker’s compensation,
capital, premium, and other taxes, assessments, customs, duties, fees, levies,
or other governmental charges of any nature whatever, whether disputed or not,
together with any interest, penalties, additions to tax, or additional amounts
with respect thereto.
 
“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Taxing Authority” means any Governmental Authority having jurisdiction with
respect to any Tax.
 
“Third Party Claim” has the meaning set forth in Section 9.4(a) hereof.
 
“Third Party Defense” has the meaning set forth in Section 9.4(b) hereof.
 
“Transition Services Agreement” has the meaning set forth in Section 3.2(b)
hereof.
 
“TSA Prepayment Amount” has the meaning set forth in the Transition Services
Agreement.
 
“XSense License Agreements” means, collectively, the Patent License Agreement
and the IP License Agreement.
 
“XSense Touch Sensors” means capacitive touch sensors comprising fine lines of
copper metal photo lithographically patterned and plated on flexible plastic
film.
 
“$” means United States dollars.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2 Interpretation.
 
(a) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include both genders as the context
requires.  Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
 
(b) The terms “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.
 
(c) When a reference is made in this Agreement to an Article, Section,
paragraph, Exhibit or Schedule, such reference is to an Article, Section,
paragraph, Exhibit or Schedule to this Agreement unless otherwise specified.
 
(d) The word “include,” “includes,” and “including” when used in this Agreement
shall be deemed to be followed by the words “without limitation,” unless
otherwise specified.
 
(e) A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.
 
(f) Reference to any Law means such Law as amended, modified, codified, replaced
or reenacted, and all rules and regulations promulgated thereunder.
 
(g) The parties have participated jointly in the negotiation and drafting of
this Agreement and the Ancillary Agreements.  Any rule of construction or
interpretation otherwise requiring this Agreement or the Ancillary Agreements to
be construed or interpreted against any party by virtue of the authorship of
this Agreement or the Ancillary Agreements shall not apply to the construction
and interpretation hereof and thereof.
 
ARTICLE II
PURCHASE AND SALE
 
2.1 Purchase and Sale of the Purchased Assets.  Upon the terms and subject to
the conditions of this Agreement, at the Closing, Seller shall sell, assign,
transfer, convey and deliver, and shall cause each other relevant member of the
Seller Group to sell, assign, transfer, convey and deliver, to Buyer, and Buyer
shall purchase, acquire and accept from the Seller Group the Purchased
Assets.  As of the Closing, risk of loss as to the Purchased Assets shall pass
from the Seller Group to Buyer.
 
2.2 Liabilities.  Upon the terms and subject to the conditions of this
Agreement, Buyer shall assume and discharge, and become fully responsible for,
all of the Assumed Liabilities effective as of the Closing.  Buyer shall not
assume, or become responsible for, any Excluded Liabilities.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3 Purchase Price.  The consideration to be paid by Buyer to Seller in
consideration of the Purchased Assets shall be equal to (A) Four Hundred Fifty
Thousand Dollars ($450,000) (the “Purchase Price”) as evidenced by a promissory
note in the form attached hereto as Exhibit F (the “Note”) delivered to Seller
at Closing, plus (B) the assumption by Buyer of the Assumed Liabilities.
 
2.4 Allocation.  Within a reasonable period following the Closing, Seller shall
deliver to Buyer an allocation statement setting forth Seller’s allocation of
the Purchase Price for Tax purposes pursuant to Section 1060 of the Code and any
other applicable Tax Laws (as the same may be revised pursuant to the following
sentence, the “Allocation Statement”).  Except as otherwise required by Law,
Buyer and Seller shall file all Tax Returns (such as IRS Form 8594 or any other
forms or reports required to be filed pursuant to Section 1060 of the Code or
any comparable provisions of federal, local, state or foreign Law (“Section 1060
Forms”)) in a manner consistent with the Allocation Statement and refrain from
taking any action inconsistent therewith.  Buyer and Seller shall each file such
Section 1060 Forms timely and in the manner required by applicable Law.  Buyer
and Seller agree to treat any payments made pursuant to the indemnification
provisions of Article IX of this Agreement as an adjustment to the Purchase
Price for Tax purposes and to file an amended Allocation Statement and
amendments to their respective Tax Returns to reflect such deemed adjustment to
the Purchase Price.
 
2.5 Consents.
 
(a) Notwithstanding anything in this Agreement to the contrary, this Agreement
shall not constitute an agreement to sell, assign, transfer, convey or deliver
any Purchased Asset or any benefit arising under or resulting from such
Purchased Asset if the sale, assignment, transfer, conveyance or delivery
thereof, without the consent of a third party, (i) would constitute a breach or
other contravention of the rights of such third party, (ii) would be ineffective
with respect to any party to a Contract concerning such Purchased Asset, or
(iii) would, upon transfer, in any way adversely affect the rights of Buyer
under such Purchased Asset.  If the sale, assignment, transfer, conveyance or
delivery by any member of the Seller Group to, or any assumption by Buyer of,
any interest in, or Liability under, any Purchased Asset requires the consent of
a third party, then such sale, assignment, transfer, conveyance, delivery or
assumption shall be made subject to such consent being obtained and such asset
(“Restricted Asset”) shall not constitute a “Purchased Asset” unless and until
such consent is obtained.
 
(b) To the extent that any Consent in respect of a Restricted Asset shall not
have been obtained on or before the Closing Date, Seller shall continue to use
commercially reasonable efforts to obtain any such Consent after the Closing
Date until such time as it shall have been obtained; provided, however, it shall
not be a breach by Seller and Seller shall have no liability to Buyer under this
Agreement if a Consent in respect of a Restricted Asset is not obtained after
Seller’s use of commercially reasonable efforts.  Seller shall cooperate with
Buyer in any economically feasible arrangement proposed by Buyer to provide that
Buyer shall receive the interest of Seller in the benefits under such Restricted
Asset.  As soon as a Consent for the sale, assignment, transfer, conveyance,
delivery or assumption of a Restricted Asset is obtained, Seller shall, or shall
cause the relevant member of the Seller Group to, assign, transfer, convey and
deliver such Restricted Asset to Buyer, and, in the case of Restricted Assets
that are Contracts, Buyer shall assume the Assumed Liabilities under any such
Contract from and after the date of assignment to Buyer pursuant to a
special-purpose assignment and assumption agreement in such form as shall be
agreed among the parties acting in good faith.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
CLOSING
 
 
3.1 Closing Date.  The closing of the Acquisition (the “Closing”) shall take
place at the offices of Seller, 1600 Technology Drive, San Jose, CA 95110,
within three Business Days after the execution of definitive documents in
connection with the Private Offering and the satisfaction (or waiver) of the
conditions set forth in Article VII (other than those conditions that by their
nature will be satisfied at, or in connection with, the Closing). The date on
which the Closing occurs is referred to in this Agreement as the “Closing Date”.
 
3.2 Deliveries by Seller at the Closing.  Seller shall deliver the following:
 
(a) a Bill of Sale and Assignment and Assumption Agreement in the form of
Exhibit B hereto duly executed by Seller;
 
(b) Transition Services Agreement in the form of Exhibit C hereto (the
“Transition Services Agreement”) duly executed by Seller;
 
(c) a Patent License Agreement in the form of Exhibit D hereto (the “Patent
License Agreement”) duly executed by Seller;
 
(d) an IP License Agreement in the form of Exhibit E hereto (the “IP License
Agreement”) duly executed by Seller;
 
(e) Lease Agreements for the lease of manufacturing facilities located in
Colorado Springs, Colorado in the form of Exhibit G and Exhibit H hereto (the
“Lease Agreements”) duly executed by Seller; and
 
(f) such other documents and instruments necessary to consummate the
transactions hereunder.
 
3.3 Deliveries by Buyer at the Closing.  Buyer shall deliver to Seller the
following:
 
(a) the Note;
 
(b) payment of the Non-Refundable Prepayment pursuant to the Patent License
Agreement, by wire transfer of immediately available funds to an account of
Seller designated in writing by Seller to Buyer;
 
(c) payment of the TSA Prepayment Amount pursuant to the Transition Services
Agreement, by wire transfer of immediately available funds to an account of
Seller designated in writing by Seller to Buyer;
 
 
 

--------------------------------------------------------------------------------

 
 
(d) payment of the Lease Prepayment Amount pursuant to the Lease Agreement, by
wire transfer of immediately available funds to an account of Seller designated
in writing by Seller to Buyer;
 
(e) the Bill of Sale and Assignment and Assumption Agreement duly executed by
Buyer;
 
(f) the Transition Services Agreement duly executed by Buyer;
 
(g) the Patent License Agreement duly executed by Buyer;
 
(h) the IP License Agreement duly executed by Buyer;
 
(i) the Lease Agreements duly executed by Buyer; and
 
(j) such other documents and instruments necessary to consummate the
transactions hereunder.
 
3.4 Proceedings at Closing.  All proceedings to be taken and all documents to be
executed and delivered at the Closing shall be deemed to have been taken and
executed simultaneously, and, except as permitted hereunder, no proceedings
shall be deemed taken nor any document executed and delivered until all have
been taken, executed and delivered.
 


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer as of the date hereof, except as set
forth in the disclosure schedule dated and delivered as of the date hereof by
Seller to Buyer (the “Seller Disclosure Schedule”), which is attached to this
Agreement and is designated therein as being the Seller Disclosure Schedule (the
Seller Disclosure Schedule shall be arranged in paragraphs corresponding to each
representation and warranty set forth in this Article IV, but will also qualify
other sections or subsections in this Article IV to the extent that it is
reasonably apparent on the face of an exception or response that such exception
or response is applicable to such other section or subsection), as follows:
 
4.1 Organization and Good Standing.  Seller is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, has all requisite corporate power to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which it owns or leases property or conducts any business
so as to require such qualification, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.
 
4.2 Authority and Enforceability.  Seller has the corporate power and authority
to enter into this Agreement and to consummate the Acquisition.  The execution
and delivery of this Agreement and the consummation of the Acquisition have been
duly authorized by all necessary action on the part of Seller.  This Agreement
and the Ancillary Agreements to which any member of the Seller Group is a party,
have been duly executed and delivered by such member of the Seller Group and,
assuming due authorization, execution and delivery by Buyer, constitutes the
valid and binding obligation of such member of the Seller Group, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to creditors’ rights generally, and (b) the
availability of injunctive relief and other equitable remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
4.3  No Conflicts; Consents.
 
(a) The execution and delivery of this Agreement and each Ancillary Agreement by
each member of the Seller Group (to the extent such member of the Seller Group
is a party thereto), and the consummation of the transactions contemplated
hereby and thereby by Seller do not (i) violate the provisions of any of the
Charter Documents of such member of the Seller Group, (ii) violate any Contract
to which such member of the Seller Group is a party, (iii) to Seller’s
Knowledge, violate any Law applicable to such member of the Seller Group on the
date hereof, or (iv) except as contemplated by this Agreement, result in the
creation of any Liens upon the Purchased Assets, except in each of the foregoing
cases where such violation or Lien would not reasonably be expected to have a
Material Adverse Effect.
 
(b) No consent, authorization or approval of, filing with, or notice to any
Governmental Entity or third party is required by any member of the Seller Group
in connection with the execution and delivery of this Agreement and the
consummation of the Acquisition, except for (i) the consents, filings or notices
set forth in Section 4.3 of the Seller Disclosure Schedule; and (ii) such
consents, filings or notices in respect of which the failure to obtain would not
reasonably be expected to (x) have a Material Adverse Effect or (y) materially
impair or delay the ability of such member of the Seller Group to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby.
 
4.4 Taxes.  Except as set forth in Section 4.4 of the Seller Disclosure
Schedule:
 
(a) There are no material Liens on any of the Purchased Assets that arose in
connection with any failure (or alleged failure) to pay any Tax, other than
Liens for Taxes not yet due and payable.
 
(b) All material Tax Returns with respect to the Business required to be filed
by each member of the Seller Group have been duly and timely filed (taking into
account applicable extensions) and all such Tax Returns are true, correct and
complete in all material respects.  Each member of the Seller Group has withheld
and paid all material Taxes related to the Business or the Purchased Assets
required to have been withheld and paid by it in connection with amounts paid or
owing to any third party.
 
(c) No member of the Seller Group is a party to any Tax allocation or sharing
agreement related to the Purchased Assets pursuant to which any member of the
Seller Group may be liable for the taxes of any other Person.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) No challenge or audit of any Tax Return by any Governmental Authority with
respect to the Business is currently in progress or otherwise threatened in
writing.  No member of the Seller Group has waived any statute of limitations
with respect to Taxes.
 
4.5 Title to and Use of Purchased Assets.  The Seller Group has good and valid
title to all Purchased Assets, free and clear of all Liens, except for Permitted
Liens.  Buyer acknowledges that the Purchased Assets are not sufficient to
conduct the Business after the Closing without the benefit of the XSense License
Agreements and CIT Agreements, and that Buyer is solely responsible for the
negotiation, execution and delivery of any of the CIT Agreements and the terms
thereof.  The Purchased Assets and the Business are being sold to Buyer “as is,”
with no representation or warranty, express or implied, made by Seller as to the
(i) condition of the Purchased Assets, (ii) performance capabilities or
characteristics of any of the Purchased Assets, including yield, quality or
reliability parameters, (iii) ability of Buyer to conduct or operate the
Business after the Closing, (iv) condition, usability or salability of any
inventory, or raw materials, transferred to Buyer, (v) willingness of any
customers to continue to purchase or order products from Buyer or the terms on
which any of those customers may determine to conduct business with Buyer,
(vi) willingness of any supply chain vendors to continue to provide services to
Buyer or the terms on which any of those supply chain vendors may determine to
conduct business with Buyer, (vii) reliability or sustainability of coated film
supply that may be provided by CIT, the terms of business between Buyer and CIT
or any other actions taken, or omitted to be taken, by CIT or any of its
Affiliates or (viii) the risks and other incidents of ownership of the Purchased
Assets, the Business or the Assumed Liabilities.
 
4.6 Litigation.  Except as set forth in Section 4.6 of the Seller Disclosure
Schedule, there is no action, suit or proceeding, claim, arbitration, litigation
or formal investigation by any Governmental Entity (each, an “Action”) pending
or, to Seller’s Knowledge, threatened in writing, against any member of the
Seller Group related to the Purchased Assets that would reasonably be expected
to have a Material Adverse Effect.  There is no material unsatisfied judgment,
penalty or award against any member of the Seller Group affecting the Purchased
Assets.  The Seller Group is in compliance with each award, injunction,
judgment, decree, order, ruling, subpoena or verdict or other decision (each, an
“Order”) entered, issued or rendered by any Governmental Entity related to the
Purchased Assets, except where such failure to comply would not reasonably be
expected to have a Material Adverse Effect.
 
4.7 Purchase Orders.  Section 4.7 of the Seller Disclosure Schedule sets forth a
list of each unfulfilled Purchase Order, if any, included in the Purchased
Assets.
 
4.8 Brokers or Finders.  Seller represents, as to itself and its Affiliates,
that no agent, broker, investment banker or other firm or Person is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
in connection with any of the transactions contemplated by this Agreement and
the Ancillary Agreements, except Needham & Company, whose fees and expenses will
be paid by Seller.
 
4.9 No Knowledge of Misrepresentation or Omission. None of Seller, its
Affiliates or their respective officers has any actual knowledge that the
representations and warranties of Buyer made in this Agreement are not true and
correct as of the date of this Agreement.  Seller, its Affiliates and their
respective officers do not have any actual knowledge of any material errors in,
or material omissions from, the Buyer Disclosure Schedule.
 
 
 

--------------------------------------------------------------------------------

 
 
4.10 Separate Representations and Warranties. Seller acknowledges that each
representation and warranty contained in Article V is intended solely to cover
the specific subject matter to which it is addressed, and that such
representations and warranties are not intended to address the same subject
matter through two or more separate Sections contained within Article V.
 
4.11 Bulk Sales Laws.  The Purchased Assets do not comprise one-half or more of
the inventory and equipment of any member of the Seller Group as measured by
value on the date of this Agreement.  The Purchased Assets do not comprise a
substantial portion (under California Revenue and Taxation Code 18669) or
substantially all of the assets of any subsidiary of Seller in the Seller Group.
 


 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as of the date hereof, except as set
forth in the disclosure schedule dated and delivered as of the date hereof by
Buyer to Seller (the “Buyer Disclosure Schedule”), which is attached to this
Agreement and is designated therein as being the Buyer Disclosure Schedule (the
Buyer Disclosure Schedule shall be arranged in paragraphs corresponding to each
representation and warranty set forth in this Article V, but will also qualify
other sections or subsections in this Article V to the extent that it is
reasonably apparent on the face of an exception or response that such exception
or response is applicable to such other section or subsection), as follows:
 
5.1 Organization and Good Standing.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, has all requisite corporate power to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which it owns or leases property or conducts any business
so as to require such qualification, except where the failure to be so qualified
would not reasonably be expected to have a Buyer Material Adverse Effect.
 
5.2 Authority and Enforceability.  Buyer has the requisite power and authority
to enter into this Agreement and the Ancillary Agreements and to consummate the
Acquisition.  The execution and delivery of this Agreement and the Ancillary
Agreements and the consummation of the Acquisition have been duly authorized by
all necessary action on the part of Buyer.  This Agreement and the Ancillary
Agreements have been duly executed and delivered by Buyer and, assuming due
authorization, execution and delivery by Seller, constitute the valid and
binding obligations of Buyer, enforceable against it in accordance with their
respective terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors rights generally, and (b) the availability of
injunctive relief and other equitable remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
5.3 No Conflicts; Consents.
 
(a) The execution and delivery of this Agreement and the Ancillary Agreements by
Buyer and the consummation of the transactions contemplated hereby and thereby
do not (i) violate the provisions of any of the Charter Documents of Buyer,
(ii) violate any Contract to which Buyer is a party, (iii) to Buyer’s Knowledge,
violate any Law of any Governmental Entity applicable to Buyer on the date
hereof, or (iv) except as provided for in this Agreement, result in the creation
of any Liens upon any of the assets owned or used by Buyer, except in each such
case where such violation or Lien would not reasonably be expected materially to
impair or delay the ability of Buyer to perform its obligations under this
Agreement or the Ancillary Agreements.
 
(b) No consent of or filing with any Governmental Entity is required by Buyer in
connection with the execution and delivery of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby, other than such consents, filings or notices in respect of which the
failure to obtain would not reasonably be expected materially to impair or delay
the ability of Buyer to perform its obligations under this Agreement and the
Ancillary Agreements.
 
5.4 Litigation.  There is no Action pending or, to Buyer’s Knowledge, threatened
against, Buyer that (a) challenges or seeks to enjoin, alter or materially delay
the Acquisition, or (b) except as set forth in the Buyer Disclosure Schedule,
would reasonably be expected to have a Buyer Material Adverse Effect.
 
5.5 Availability of Funds.  Upon the closing of the Private Offering, Buyer will
have sufficient immediately available funds or existing financing facilities
(the “Financing”) to enable it to pay all amounts payable on the date hereof
pursuant to this Agreement or the Ancillary Agreements or otherwise necessary to
consummate all the transactions contemplated hereby.  Evidence of such funds and
copies of such Financing have been provided to Seller.  Upon the consummation of
such transactions contemplated hereby, (a) Buyer will not be insolvent,
(b) Buyer will not be left with unreasonably small capital, (c) Buyer will not
have incurred debts beyond its ability to pay such debts as they mature and (d)
the capital of Buyer will not be impaired.
 
5.6 Brokers or Finders. Buyer represents, as to itself and its Affiliates, that
aside from Cowen and Company, to whom Buyer will pay all fees and expenses
following the Closing pursuant to that certain engagement agreement dated
February 27, 2015, no agent, broker, investment banker or other firm or Person
is or will be entitled to any broker’s or finder’s fee or any other commission
or similar fee in connection with any of the transactions contemplated by this
Agreement and the Ancillary Agreements.
 
5.7 Independent Investigation.  Buyer has conducted its own independent
investigation, review and analysis of the Business, which investigation, review
and analysis was done by Buyer and/or its Affiliates and representatives.  Buyer
acknowledges that it and its representatives have been provided adequate access
to the personnel, properties, premises and records of the Business for such
purpose.  In entering into this Agreement, Buyer acknowledges that it has relied
solely upon the aforementioned investigation, review and analysis and not on any
factual representations or opinions, written or verbal, of Seller or their
representatives (except the specific representations and warranties of the
Seller set forth in Article IV).
 
 
 

--------------------------------------------------------------------------------

 
 
5.8 No Knowledge of Misrepresentation or Omission. None of Buyer, its Affiliates
or their respective officers has any actual knowledge that the representations
and warranties of Seller made in this Agreement are not true and correct as of
the date of this Agreement.  Buyer, its Affiliates and their respective officers
do not have any actual knowledge of any material errors in, or material
omissions from, the Seller Disclosure Schedule.
 
5.9 Separate Representations and Warranties. Buyer acknowledges that each
representation and warranty contained in Article IV is intended solely to cover
the specific subject matter to which it is addressed, and that such
representations and warranties are not intended to address the same subject
matter through two or more separate Sections contained within Article IV.
 
ARTICLE VI
COVENANTS
 
6.1 Regulatory Approvals.  Buyer shall be responsible for all filing and other
similar fees payable in connection with any consents, approvals, orders and
authorizations of, and all registrations, declarations and filings with, any
Governmental Entity or other Person required to be obtained or made by it for
the consummation of the Acquisition and for any local counsel fees in connection
therewith.  For avoidance of doubt, the parties acknowledge that Buyer shall be
responsible for all consents, approvals, orders and authorizations of, and all
registrations, declarations and filings with, any Governmental Entity or other
Person required to operate the Purchased Assets and the Business from and after
Closing.
 
6.2 Public Announcements.  Each party may issue or cause the publication of any
press release or other disclosure with respect to this Agreement or the
Acquisition subject to the prior consent of the other party, which shall not be
unreasonably withheld, provided that such consent shall not be required if such
disclosure is required by applicable law or regulation, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, and the rules and regulations thereunder, but in such case,
such party shall provide reasonable prior notice to the other party before
undertaking any such disclosure.   Notwithstanding the foregoing, Buyer may not
make any reference to, or disclosure about, Seller in any registration statement
or the conduct of the Business prior to the Closing Date, without the prior
consent and review of Seller of any such reference or disclosure, which consent
shall not be unreasonably withheld.
 
6.3 Financial Statements.  Within thirty (30) days after the Closing Date,
Seller will deliver to Buyer (a) the audited financial statements for the
Business for the fiscal years ending December 31, 2013 and 2014 and (b) the
unaudited financial statements for the Business for the period beginning on
January 1, 2015 and ending on a date within thirty (30) days of the Closing
Date, in each case prepared in accordance with GAAP.
 
6.4 Names.  From and after the Closing Date, Buyer shall not use any tradenames,
logos, signs or marks that include “Atmel” or, except as expressly set forth in
the Transition Services Agreement, “X-Sense,” or any other tradenames, logos,
signs or marks of the Seller Group and shall not hold itself or its Affiliates
out as having any affiliation or association with the Seller Group, including
but not limited to the use of such tradenames, logos, signs or marks in any
electronic databases, web sites, product instructions or specifications,
technical documentation, brochures and other marketing materials, packaging and
other materials, printed or otherwise or on any equipment, signs, other
properties or vehicles of the Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
6.5 Employees.
 
(a) For thirty (30) days after the Closing Date, Seller shall provide Buyer with
access to Business Employees then employed by Seller at such Business Employee’s
regular place of work, in order for Buyer to conduct employee interviews and
otherwise discuss with the Business Employees the terms of Buyer’s proposed
offer of employment. All such access shall occur during regular business hours
and at such times as shall be mutually agreed by Buyer and Seller.
 
(b) Seller agrees not to terminate the Business Employees for a period of thirty
(30) days from the Closing Date; provided however, nothing herein shall restrict
or prohibit Seller’s right to terminate any Business Employee for cause.  If
Seller intends to terminate any Business Employee for cause Seller shall notify
Buyer of such termination (and Buyer shall not be permitted to disclose any
information related thereto to any person, including the affected Business
Employee), unless providing such notice to Buyer would materially prejudice
Seller.
 
(c) Seller will be solely responsible for, and Buyer will have no responsibility
for, any termination expenses, including any applicable bonus or severance
payments, related to the Business Employees who enter into employment
arrangements with Buyer incurred as a result of the Closing or the Acquisition.
 
(d) During a period of one (1) year from and after the Closing Date, Buyer and
its Affiliates agree not to, directly or indirectly, solicit or recruit or
attempt to solicit or recruit, any employee of Seller (other than Business
Employees as contemplated herein), provided, however, that a general
solicitation of employment through a mass publication media shall not be deemed
to violate the provisions hereof.
 
(e) Upon the reasonable request of Seller any time after Closing, Buyer shall
permit, and shall instruct, any former employees of the Seller Group employed by
Buyer or any of its Affiliates to cooperate and assist Seller with the
prosecution, maintenance and possible enforcement of any of the Licensed XSense
Patents (as defined in the Patent License Agreement).
 
6.6 Taxes.
 
(a) Buyer shall pay all Taxes, including, but not limited to, federal, state and
local sales, documentary and other transfer Taxes, if any, due as a result of
the purchase, sale or transfer of the Purchased Assets in accordance herewith
whether imposed by Law on Seller or Buyer; provided that after Buyer has paid
$40,500 of any such sales, documentary and other transfer Taxes, Buyer and
Seller shall, thereafter, each pay one-half of additional sales, documentary and
other transfer Taxes due as a result of the purchase, sale or transfer of the
Purchased Assets (except that Seller shall not have any obligation to pay sales
taxes related to the sale of products by Buyer from and after the Closing
Date).  Subject to the foregoing, on the Closing Date, Buyer agrees to pay
Colorado sales tax in connection with the sale of the Purchased Assets.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Subject to Section 2.2 hereof, all personal property Taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a taxable
period that includes (but does not end on) the Closing Date shall be apportioned
between Seller and Buyer as of the Closing Date based on the number of days of
such taxable period included in the period ending with and including the Closing
Date (with respect to any such taxable period, the “Pre-Closing Tax Period”),
and the number of days of such taxable period beginning after the Closing Date
(with respect to any such taxable period, the “Post-Closing Tax
Period”).  Seller shall be liable for the proportionate amount of such Taxes
that is attributable to the Pre-Closing Tax Period, and Buyer shall be liable
for the proportionate amount of such Taxes that is attributable to the
Post-Closing Tax Period.  If bills for such Taxes have not been issued as of the
Closing Date, and, if the amount of such Taxes for the period including the
Closing Date is not then known, the apportionment of such Taxes shall be made at
Closing on the basis of the prior period’s Taxes.  After Closing, upon receipt
of bills for the period including the Closing Date, adjustments to the
apportionment shall be made by the parties, so that if either party paid more
than its proper share at the Closing, the other party shall promptly reimburse
such party for the excess amount paid by it.
 
(c) Buyer and Seller agree to furnish or cause to be furnished to each other,
upon request, as promptly as practicable, such information and assistance
relating to the Business, the Purchased Assets and the Assumed Liabilities
(including access to books and records) as is reasonably necessary for the
filing of all Tax Returns, the making of any election relating to Taxes, the
preparation for any audit by any Taxing Authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax.  Any expenses
incurred in furnishing such information or assistance shall be borne by the
party requesting it.
 
6.7 Access to Books and Records.  Each of Seller and Buyer shall preserve until
the fifth (5th) anniversary of the Closing Date all records possessed or to be
possessed by such party relating to any of the assets, liabilities or business
of the Business prior to the Closing Date.  After the Closing Date, where there
is a legitimate purpose, such party shall provide the other parties with access,
upon prior reasonable written request specifying the need therefor, during
regular business hours, to (i) the officers and employees of such party and
(ii) the books of account and records of such party, but, in each case, only to
the extent relating to the assets, liabilities or business of the Business prior
to the Closing Date, and the other parties and their representatives shall have
the right to make copies of such books and records; provided, however, that the
foregoing right of access shall not be exercisable in such a manner as to
interfere unreasonably with the normal operations and business of such
party.  Such records may nevertheless be destroyed by a party if such party
sends to the other party written notice of its intent to destroy records,
specifying with particularity the contents of the records to be destroyed.  Such
records may then be destroyed after the 30th day after such notice is given
unless another party objects to the destruction, in which case the party seeking
to destroy the records shall deliver such records to the objecting party.
 
 
 

--------------------------------------------------------------------------------

 
 
6.8 Payments and Collections.  Seller shall promptly remit to Buyer all Purchase
Orders, payments and invoices received after the Closing Date that relate to the
Purchased Assets from and after the Closing Date, the Assumed Liabilities or
(other than with respect to the Excluded Assets or the Excluded Liabilities) the
Business, and Buyer shall promptly remit to Seller all Purchase Orders, payments
and invoices received after the Closing Date that relate to the Excluded Assets
or the Excluded Liabilities.  Seller shall retain the exclusive right to collect
and obtain payment for any receivables related to the Excluded Assets.
 
6.9 Further Assurances.  Buyer and Seller shall execute such documents and other
instruments and take such further actions as may be reasonably required or
desirable to carry out the provisions of this Agreement and the Ancillary
Agreements and to consummate the Acquisition.  Upon the terms and subject to the
conditions hereof, Buyer and Seller shall each use its respective commercially
reasonable efforts to obtain in a timely manner all consents and Authorizations
and effect all necessary registrations and filings.  From time to time after the
Closing, at Buyer’s request, Seller will execute, acknowledge and deliver to
Buyer such other instruments of conveyance and transfer and will take such other
actions and execute and deliver such other documents, certifications and further
assurances as Buyer may reasonably require in order to vest more effectively in
Buyer, or to put Buyer more fully in possession of, any of the Purchased Assets.
 
ARTICLE VII
CONDITIONS TO CLOSING
 
7.1 Conditions to Obligations of Buyer and Seller. The obligations of Buyer and
Seller to consummate the Acquisition are subject to the satisfaction on or prior
to the Closing Date of the following conditions:
 
(a) All consents, approvals, orders and authorizations of, and all
registrations, declarations and filings with, any Governmental Entity required
to have been obtained or made prior to the Closing shall have been obtained or
made.
 
(b) No Action shall be pending or threatened before any court or other
Governmental Entity or before any other Person wherein an unfavorable Order
would (i) prevent consummation of any of the transactions contemplated by this
Agreement or the Ancillary Agreements, or (ii) cause any of the transactions
contemplated by this Agreement or the Ancillary Agreements to be rescinded
following consummation.
 
7.2 Conditions to Obligation of Buyer.  The obligation of Buyer to consummate
the Acquisition is subject to the satisfaction (or waiver by Buyer in its sole
discretion) of the following further conditions:
 
(a) The representations and warranties of Seller set forth in this Agreement
that are qualified by materiality (considered collectively and individually)
shall have been true and correct at and as of the date hereof and the
representations and warranties that are not so qualified (considered
collectively and individually) shall have been true and correct in all material
respects at and as of the date hereof, except to the extent that such
representations and warranties refer specifically to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Seller shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Seller at or prior to the Closing Date.
 
(c) Buyer shall have entered into definitive documents in connection with the
Private Offering.
 
(d) Buyer and CIT shall have entered into the CIT Agreements.
 
7.3 Conditions to Obligation of Seller.   The obligation of Seller to consummate
the Acquisition is subject to the satisfaction (or waiver by Seller in their
sole discretion) of the following further conditions:
 
(a) Buyer has sufficient cash resources to wire, in immediately available funds,
the Non-Refundable Prepayment, the TSA Prepayment Amount and the Lease
Prepayment Amount by wire transfer to Seller.
 
(b) The representations and warranties of Buyer set forth in this Agreement that
are qualified by materiality (considered collectively and individually) shall
have been true and correct at and as of the date hereof, and the representations
and warranties that are not so qualified (considered collectively and
individually) shall have been true and correct in all material respects at and
as of the date hereof, except to the extent that such representations and
warranties refer specifically to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date.
 
(c) Buyer shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Buyer at or prior to the Closing Date.
 
ARTICLE VIII
TERMINATION
 
8.1 Termination.
 
(a) This Agreement may be terminated and the Acquisition abandoned at any time
prior to the Closing:
 
(i) by mutual written consent of Buyer and Seller;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) by Buyer or Seller if a Governmental Entity shall have issued an Order or
taken any other action, in any case having the effect of permanently
restraining, enjoining or otherwise prohibiting the Acquisition, which Order or
other action is final and non-appealable;
 
(iii) by Buyer if:
 
(A) any condition to the obligations of Buyer hereunder becomes incapable of
fulfillment other than as a result of a breach by Buyer of any covenant or
agreement contained in this Agreement, and such condition is not waived by
Buyer; or
 
(B) there has been a breach by Seller of any representation, warranty, covenant
or agreement contained in this Agreement or the Seller Disclosure Schedule, or
if any representation or warranty of Seller shall have become untrue, in either
case such that the conditions set forth in Sections 7.2(a) or 7.2(b) would not
be satisfied and, in either case, such breach is not curable, or, if curable,
cannot be cured within seven (7) days after written notice of such breach is
given to Seller by Buyer; or
 
(iv) by Seller if:
 
(A) the Closing does not occur on or before April 20, 2015;
 
(B) any condition to the obligations of Seller hereunder becomes incapable of
fulfillment other than as a result of a breach by Seller of any covenant or
agreement contained in this Agreement, and such condition is not waived by
Seller; or
 
(C) there has been a breach by Buyer of any representation, warranty, covenant
or agreement contained in this Agreement or the Buyer Disclosure Schedule, or if
any representation or warranty of Buyer shall have become untrue, in either case
such that the conditions set forth in Sections 7.3(b) or 7.3(c) would not be
satisfied and, in either case, such breach is not curable, or, if curable,
cannot be cured within seven (7) days after written notice of such breach is
given to Buyer by Seller.
 
(b) The party desiring to terminate this Agreement pursuant to clause (ii),
(iii) or (iv) shall give written notice of such termination to the other party
hereto.  If this Agreement so terminates, it shall become null and void and have
no further force or effect, except as provided in Section 8.2.
 
8.2 Effect of Termination.  In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall immediately become void and there
shall be no liability or obligation on the part of Seller or Buyer or their
respective officers, directors, stockholders or Affiliates, except as set forth
in Section 8.3; provided, however, the provisions of Section 6.2 (Public
Announcements) and Section 8.3 (Remedies) and Article IX (Survival;
Indemnification) of this Agreement shall remain in full force and effect and
survive any termination of this Agreement.
 
8.3 Remedies.  Any party terminating this Agreement pursuant to Section 8.1
shall have the right to recover damages sustained by such party as a result of
any breach by the other party of this Agreement or failure to perform hereunder;
provided that the party seeking relief is not in breach of its obligations
hereunder under circumstances which would have permitted the other party to
terminate the Agreement under Section 8.1.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IX
SURVIVAL; INDEMNIFICATION
 
9.1 Survival.
 
(a) Except as set forth in Section 9.1(b), all representations and warranties
contained in this Agreement shall terminate on the Closing Date.  No claims may
be made after the date of expiration of any representations and warranties,
whether or not the basis for that claim arose prior to the date of expiration.
 
(b) The representations and warranties of Seller contained in Sections 4.4
(Taxes) and 4.8 (Brokers and Finders) and the first sentence of Section 4.5
(Title to and Use of Purchased Assets shall remain operative and in full force
and effect after the Closing Date until the expiration of the applicable statute
of limitations.  The representations and warranties of Seller contained in
Sections 4.1 (Organization and Good Standing), 4.2 (Authority and
Enforceability), 4.9 (No Knowledge of Misrepresentation or Omission), 4.10
(Separate Representations and Warranties) and 4.11 (Bulk Sales Laws) shall
remain operative and in full force and effect until 11:59 p.m. California time
on the date that is six (6) months after the Closing Date (the “Special
Representation Survival Period”).  The representations and warranties of Buyer
contained in Sections 5.1 (Organization and Good Standing), 5.2 (Authority and
Enforceability), 5.5 (Availability of Funds), 5.8 (No Knowledge of
Misrepresentation or Omission) and 5.9 (Separate Representations and Warranties)
shall remain operative and in full force and effect until the expiration of the
Special Representation Survival Period.  The representations and warranties of
Buyer contained in Section 5.6 (Brokers and Finders) shall remain operative and
in full force and effect after the Closing Date until the expiration of the
applicable statute of limitations.
 
(c) The covenants and agreements that by their terms do not contemplate
performance after the Closing shall not survive the Closing.  The covenants and
agreements that by their terms contemplate performance at or after the Closing
Date shall survive until such time as is required or permitted for the
performance thereof in accordance with the terms and conditions hereof.
 
(d) The period for which a representation or warranty, covenant or agreement
survives the Closing is referred to herein as the “Applicable Survival
Period.”  In the event notice of claim for indemnification under Sections 9.2 or
9.3 is given within the Applicable Survival Period, the representation or
warranty, covenant or agreement that is the subject of such indemnification
claim (whether or not formal legal action shall have been commenced based upon
such claim) shall survive with respect to such claim until such claim is finally
resolved.  The Indemnitor shall indemnify the Indemnitee for all Losses (subject
to the limitations set forth herein, if applicable) that the Indemnitee may
incur in respect of such claim, regardless of when incurred. Notwithstanding the
foregoing, the expiration of the Applicable Survival Period shall not affect the
rights of an Indemnitee under this Article IX to seek recovery of Losses arising
out of fraud by or on behalf of Seller until the expiration of the applicable
statute of limitations.
 
 
 

--------------------------------------------------------------------------------

 
 
9.2 Indemnification by Seller. 
 
(a) Seller shall indemnify and defend Buyer and its Affiliates and their
respective stockholders, officers, directors, employees, agents, successors and
assigns (the “Buyer Indemnitees”) against, and shall hold them harmless from,
any and all losses, damages, claims (including, without limitation, third-party
claims), charges, interest, penalties, damages, Taxes, costs and expenses
(including, without limitation, legal, consultant, and accounting and other
professional fees (collectively, “Losses”) resulting from, arising out of, or
incurred by any Buyer Indemnitee in connection with, or otherwise with respect
to:
 
(i) any breach of a representation or warranty made by Seller in Article IV of
this Agreement and that is qualified by materiality, or any material breach of
any representation or warranty made by Seller in Article IV of this Agreement
that is not so qualified;
 
(ii) any breach of any covenant or agreement of Seller contained in this
Agreement;
 
(iii) any Third Party Claim arising prior to the Closing (including Third Party
Claims arising out of any Action or failure by Seller to obtain any required
consents in accordance with this Agreement);
 
(iv) any liability under the WARN Act or any similar state or local Law that may
result from an “Employment Loss”, as defined by 29 U.S.C. § 2102 (a)(6), caused
by any action of Seller or any other member of the Seller Group prior to the
Closing Date or by Buyer’s decision not to hire previous employees of Seller or
any other member of the Seller Group;
 
(v) any noncompliance with any bulk sales statutes in respect of the
Acquisition;
 
(vi) any employee benefit plan established or maintained by Seller applicable to
employees hired by Buyer; and
 
(vii) any Excluded Liabilities.
 
(b) Seller shall not be liable for any Losses pursuant to Section 9.2(a) (“Buyer
Losses”) unless and until the aggregate amount of all Buyer Losses incurred by
the Buyer Indemnitees exceeds Twenty-Five Thousand Dollars ($25,000) (the “Buyer
Threshold”), in which event Seller shall be liable for all Buyer Losses that
thereafter exceed the Buyer Threshold, subject to the limitations in this
Article IX.
 
(c) In addition to the limitations set forth in Sections 9.2(b) and 9.2(d),
Seller shall not be obligated to indemnify Buyer with respect to (i) any item
disclosed in the Seller Disclosure Schedule, or (ii) any indirect, special,
incidental, consequential or punitive damages claimed by Buyer resulting from
Seller’s breach of any representation or warranty, covenant or agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) BUYER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS
SPECIFICALLY SET FORTH IN ARTICLE IV, SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, RELATING TO
SELLER, THE PURCHASED ASSETS, THE BUSINESS, THE ASSUMED LIABILITIES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BUYER HEREBY ACKNOWLEDGES AND AGREES THAT, (A) BUYER IS PURCHASING
THE PURCHASED ASSETS ON AN “AS-IS, WHERE-IS” BASIS AND IN THEIR RESPECTIVE
CONDITIONS AS OF THE CLOSING DATE “WITH ALL FAULTS”; (B) NO REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS OR IMPLIED, ARE GIVEN AS TO (I) AS TO THE ACCURACY
OR COMPLETENESS OF ANY INFORMATION REGARDING THE BUSINESS, THE PURCHASED ASSETS
OR THE ASSUMED LIABILITIES OR THE TRANSACTIONS CONTEMPLATED HEREBY FURNISHED OR
MADE AVAILABLE TO BUYER AND ITS REPRESENTATIVES, (II) THE CONDITION, QUALITY,
PROSPECTS OF THE BUSINESS OR THE PURCHASED ASSETS, (III) THE RISKS AND OTHER
INCIDENTS OF OWNERSHIP OF THE PURCHASED ASSETS, THE BUSINESS OR THE ASSUMED
LIABILITIES, INCLUDING THE INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS, (IV) ANY FINANCIAL PROJECTIONS OR FORECASTS RELATING TO THE PURCHASED
ASSETS OR THE BUSINESS OR (V) THE MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE PURCHASED ASSETS, OR ANY PART
THEREOF, OR AS TO THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR
PATENT.  Buyer shall have no claim or right to indemnification pursuant to this
Article IX or otherwise (other than claims of, or causes of action arising from,
fraud), and none of Seller or any other Person shall have or be subject to any
liability to Buyer or any other Person (other than claims of, or causes of
action arising from, fraud), with respect to any information, documents or
materials furnished or made available by Seller or any of their Affiliates,
officers, directors, employees, agents or advisors to Buyer, in certain “data
rooms,” management presentations or any other form in contemplation of the
transactions contemplated hereby.
 
(e) Buyer acknowledges and agrees that its sole and exclusive remedy with
respect to any and all matters arising out of, relating to or connected with
this Agreement and the Acquisition (other than claims of, or causes of action
arising from, fraud) shall be pursuant to the indemnification provisions set
forth in this Article IX.  In furtherance of the foregoing, Buyer (on behalf of
itself and the other Buyer Indemnities (including, following the Closing))
hereby waives, from and after the Closing, any and all rights, claims and causes
of action, whether arising in tort, contract or any other legal theory (other
than claims of, or causes of action arising from, fraud) that Buyer may have
against Seller or any of their Affiliates arising under or based upon any Law or
otherwise (except pursuant to the indemnification provisions set forth in this
Article IX).
 
 
 

--------------------------------------------------------------------------------

 
 
9.3 Indemnification by Buyer.
 
(a) Buyer shall indemnify and defend Seller and their Affiliates and their
respective stockholders, officers, directors, employees, agents, successors and
assigns (the “Seller Indemnitees”) against, and shall hold them harmless from,
any and all Losses resulting from, arising out of, or incurred by any Seller
Indemnitee in connection with, or otherwise with respect to:
 
(i) any breach of a representation or warranty made by Buyer in Article V of
this Agreement and that is qualified by materiality, or any material breach of
any representation or warranty made by Buyer in Article V of this Agreement that
is not so qualified;
 
(ii) any breach of any covenant or agreement of Buyer contained in this
Agreement; and
 
(iii) any Assumed Liability.
 
(b) Buyer shall not be liable for any Loss or Losses pursuant to Section 9.3(a)
(“Seller Losses”) (i) unless and until the aggregate amount of all Seller Losses
incurred by the Seller Indemnitees exceeds Twenty-Five Thousand Dollars
($25,000) (the “Seller Threshold”), in which event Buyer shall be liable for all
Seller Losses that thereafter exceed the Seller Threshold, subject to the
limitations set forth in this Article IX.
 
9.4 Indemnification Procedure for Third Party Claims.
 
(a) In the event that any claim or demand, or other circumstance or state of
facts that could give rise to any claim or demand, for which an Indemnitor may
be liable to an Indemnitee hereunder is asserted or sought to be collected by a
third party (“Third Party Claim”), the Indemnitee shall as soon as reasonably
practicable notify the Indemnitor in writing of such Third Party Claim (“Notice
of Claim”).  The Notice of Claim shall (i) state that the Indemnitee has paid or
properly accrued Losses or anticipates that it will incur liability for Losses
for which such Indemnitee is entitled to indemnification pursuant to this
Agreement, and (ii) specify in reasonable detail each individual item of Loss
included in the amount so stated, the date such item was paid or properly
accrued, the basis for any anticipated liability and the nature of the
misrepresentation, breach of warranty, breach of covenant or claim to which each
such item is related and the computation of the amount to which such Indemnitee
claims to be entitled hereunder.  The Indemnitee shall enclose with the Notice
of Claim a copy of all papers served with respect to such Third Party Claim, if
any, and any other documents evidencing such Third Party Claim.
 
(b) The Indemnitor may notify the Indemnitee that the Indemnitor desires to
assume the defense or prosecution of such Third Party Claim and any litigation
resulting therefrom with counsel of its choice and at its sole cost and expense
(a “Third Party Defense”).  If the Indemnitor assumes the Third Party Defense in
accordance herewith, (i) the Indemnitee may retain separate co-counsel at its
sole cost and expense and participate in the defense of the Third Party Claim,
but the Indemnitor shall control the investigation, defense and settlement
thereof, (ii) the Indemnitee will not file any papers or consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnitor and (iii) the Indemnitor
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim to the extent such judgment or settlement
provides for equitable relief without the prior written consent of the
Indemnitee.  The parties will use commercially reasonable efforts to minimize
Losses from Third Party Claims and will act in good faith in responding to,
defending against, settling or otherwise dealing with such claims.  The parties
will also cooperate in any such defense and give each other reasonable access to
all information relevant thereto.  Whether or not the Indemnitor has assumed the
Third Party Defense, such Indemnitor will not be obligated to indemnify the
Indemnitee hereunder for any settlement entered into or any judgment that was
consented to without the Indemnitor’s prior written consent.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) If the Indemnitor does not affirmatively elect not to assume the Third Party
Defense in accordance with Section 9.4(b), the Indemnitee will be entitled to
assume the Third Party Defense, at its sole cost and expense (or, if the
Indemnitee incurs a Loss with respect to the matter in question for which the
Indemnitee is entitled to indemnification pursuant to Section 9.2 or 9.3, as
applicable, at the expense of the Indemnitor) upon delivery of notice to such
effect to the Indemnitor; provided that the (i) Indemnitor shall have the right
to participate in the Third Party Defense at its sole cost and expense, but the
Indemnitee shall control the investigation, defense and settlement thereof;
(ii) the Indemnitor may at any time thereafter assume the Third Party Defense,
in which event the Indemnitor shall bear the reasonable fees, costs and expenses
of the Indemnitee’s counsel incurred prior to the assumption by the Indemnitor
of the Third Party Defense, and (iii) the Indemnitor will not be obligated to
indemnify the Indemnitee hereunder for any settlement entered into or any
judgment that was consented to without the Indemnitor’s prior written consent.
 
9.5 Indemnification Procedures for Non-Third Party Claims.  The Indemnitee will
notify the Indemnitor in writing promptly of its discovery of any matter that
does not involve a Third Party Claim, such notice to contain the information set
forth in the following sentence.  The Notice of Claim shall (i) state that the
Indemnitee has paid or properly accrued Losses or anticipates that it will incur
liability for Losses for which such Indemnitee is entitled to indemnification
pursuant to this Agreement, and (ii) specify in reasonable detail each
individual item of Loss included in the amount so stated, the date such item was
paid or properly accrued, the basis for any anticipated liability and the nature
of the misrepresentation, breach of warranty, breach of covenant or claim to
which each such item is related, and the computation of the amount to which such
Indemnitee claims to be entitled hereunder.  In the event that the Indemnitor
does not notify the Indemnitee that it disputes such claim within 30 days from
receipt of such Notice of Claim, the claim specified therein shall be deemed a
liability of the Indemnitor hereunder (subject to the other limitations set
forth in Sections 9.2(b) and 9.3(b), as applicable).  The Indemnitee will
reasonably cooperate and assist the Indemnitor in determining the validity of
any claim for indemnity by the Indemnitee and in otherwise resolving such
matters.  Such assistance and cooperation will include providing reasonable
access to and copies of information, records and documents relating to such
matters, furnishing employees to assist in the investigation, defense and
resolution of such matters, and providing legal and business assistance with
respect to such matters.
 
 
 

--------------------------------------------------------------------------------

 
 
9.6 Calculation of Indemnity Payments.
 
(a) The Indemnitee agrees to use its commercially reasonable efforts to pursue
and collect on any recovery available under any insurance policies.  The
Indemnitor agrees that the Indemnitee shall have no obligation to maintain
insurance other than against such losses and risks and in such amounts as are
customary in the type and size of business to which the Indemnitee is
engaged.  The amount of Losses payable under this Article IX by the Indemnitor
shall be reduced by any and all amounts recovered by the Indemnitee under
applicable insurance policies or from any other Person alleged to be responsible
therefor.  If the Indemnitee receives any amounts under applicable insurance
policies or from any other Person alleged to be responsible for any such Losses,
subsequent to an indemnification payment by the Indemnitor, then such Indemnitee
shall promptly reimburse the Indemnitor for any payment made or expense incurred
by such Indemnitor in connection with providing such indemnification up to the
amount received by the Indemnitee, net of any expenses incurred by such
Indemnitee in collecting such amount.
 
(b) The amount of Losses incurred by an Indemnitee shall be reduced to take
account of any net Tax benefit actually realized by the Indemnitee arising from
the incurrence or payment of any such indemnified amount.
 
(c) Each party agrees that, for so long as such party has any right of
indemnification under Article IX, it will not, and agrees to use its
commercially reasonable efforts to ensure that its Affiliates do not,
voluntarily or by discretionary action (including, without limitation,
conducting any invasive sampling or testing), accelerate the timing of, or
increase the cost, of any obligation of any other party under Article IX, except
to the extent that such action is taken (i) for a reasonable legitimate purpose
and not with a purpose of discovering a condition that would constitute a breach
of any representation or warranty, covenant or agreement of the other party
hereto or (ii) in response to a discovery by such party without violation of
clause (i) above, of meaningful evidence of a condition that constitutes a
breach of any representation, warranty, covenant or agreement of any other party
hereunder (any such voluntary or discretionary action, other than as so
excepted, a “Prohibited Action”).  Notwithstanding anything to the contrary
herein, an Indemnitor shall not be obligated to indemnify an Indemnitee for any
Loss to the extent arising from any Prohibited Action.
 
(d) No Losses shall be determined or increased based on any multiple of any
financial measure (including earnings, sales or other benchmarks) that might
have been used by Buyer in the valuation of the Business or the Purchased
Assets.
 
9.7 Characterization of Indemnification Payments.  Except as otherwise required
by applicable law, the parties shall treat any indemnification payment made
hereunder as an adjustment to the Purchase Price.
 
9.8 Limitations on Indemnity Payments.  Notwithstanding anything herein to the
contrary:
 
(a) Except as otherwise provided herein, following the Closing, the aggregate
liability of each Party under this Article IX or otherwise arising out of or
relating to this Agreement and the Ancillary Agreements from any and all causes
(whether based in contract, tort (including negligence), strict liability, law
or equity, or any other cause of action), and except in the event of fraud
(including intentional misrepresentation) or willful misconduct, shall be
limited to and shall not exceed One Hundred Thousand Dollars ($100,000) (the
“Maximum Liability Limit); provided, however, that (i) claims related to Buyer’s
failure to pay any amounts due and payable under the Note, the Lease Agreements,
the Patent License Agreement and the Transition Services Agreement shall not be
subject to the Maximum Liability Limit; (ii) Seller’s aggregate liability
arising out of or relating to the first sentence of Section 4.5 (Title to and
Use of Purchased Assets) shall be limited to and shall not exceed Nine Million
Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three Dollars
($9,333,333); (iii) there shall be no limit to the aggregate liability of Seller
under this Article IX or otherwise arising out of or relating to Sections
4.4 (Taxes) and 4.8 (Brokers and Finders) and subsections (iii) through (vii) of
Section 9.2(a) (Third Party Claims, WARN Act violations, bulk sales law,
Seller’s employee benefit plans, and Excluded Liabilities); and (iv) there shall
be no limit to the aggregate liability of Buyer under this Article IX or
otherwise arising out of or relating to Section 5.6 (Brokers and Finders) and
subsection (iii) of Section 9.3(a) (Assumed Liabilities).
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE X
MISCELLANEOUS
 
10.1 Notices.  Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or
(d) on the fifth day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid.  Such communications, to be valid,
must be addressed as follows:
 
If to Buyer, to:
 
Uni-Pixel Displays, Inc.
8708 Technology Forest Pl., Ste 100
The Woodlands, TX 77381
Attn: Jeff Hawthorne, CEO
Facsimile: 281-825-4599
 
With a required copy to:
 
Richardson & Patel LLP
1100 Glendon Avenue, Suite 800
Los Angeles, CA 90024
Attn: Kevin Friedmann
Facsimile: (310) 208-1154
 
 
 

--------------------------------------------------------------------------------

 
 
If to Seller, to:
 
Atmel Corporation
1600 Technology Drive
San Jose, CA 95110
Attn: Legal Department
Facsimile: (408) 436-4111
email: legal@atmel.com
 
or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.
 
10.2 Amendments and Waivers.
 
(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(b) No failure or delay by any party in exercising any right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
(c) To the maximum extent permitted by Law, (i) no waiver that may be given by a
party shall be applicable except in the specific instance for which it was given
and (ii) no notice to or demand on one party shall be deemed to be a waiver of
any obligation of such party or the right of the party giving such notice or
demand to take further action without notice or demand.
 
10.3 Expenses.  Except as provided for in Section 6.1, each party shall bear its
own costs and expenses in connection with this Agreement, the Ancillary
Agreements and the transactions contemplated hereby and thereby, including,
without limitation, all legal, accounting, financial advisory, consulting and
all other fees and expenses of third parties.
 
10.4 Successors and Assigns.  This Agreement may not be assigned by either party
hereto without the prior written consent of the other party.  Subject to the
foregoing, all of the terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
executors, heirs, personal representatives, successors and assigns.
 
10.5 Governing Law.  This Agreement and the Ancillary Agreements and Schedules
hereto and thereto shall be governed by and interpreted and enforced in
accordance with the laws of the State of California, without giving effect to
any choice of law or conflict of laws rules or provisions (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.
 
 
 

--------------------------------------------------------------------------------

 
 
10.6 Consent to Jurisdiction.  Each party irrevocably submits to the exclusive
jurisdiction of (a) the State of California, County of Santa Clara, and (b) the
United States District Court for the Northern District of California, for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby.  Each party agrees to commence any such
action, suit or proceeding either in the United States district Court for the
Northern District of California or if such suit, action or other proceeding may
not be brought in such court for jurisdictional reasons, in the courts of the
State of California located in the County of Santa Clara.  Each party further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in the courts of
the State of California located in the County of Santa Clara with respect to any
matters to which it has submitted to jurisdiction in this Section 10.6.  Each
party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in (i) the courts of the State of California,
County of Santa Clara, or (ii) the United States District Court for the Northern
District of California, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF AND THEREOF.
 
10.7 Confidentiality.
 
(a) “Confidential Information” means non-public information disclosed by a party
(“Disclosing Party”) to the other party (“Receiving Party”) under this
Agreement, including the terms, and contents, of this Agreement.  Confidential
Information may include, but is not limited to, discussions taking place under
this Agreement, specifications, designs, process information, technical data,
marketing plans, business plans, customer names, product roadmaps, pricing,
prototypes, toolkits, software, and/or intellectual property.
 
(b) For a period of two (2) years from the date of disclosure of any
Confidential Information, the Receiving Party shall (a) use the Disclosing
Party’s Confidential Information only for internal evaluation limited to the
purpose for which the Confidential Information was disclosed, (b) protect the
Disclosing Party's Confidential Information in the same manner and with the same
degree of care, but not less than a reasonable degree of care, with which it
protects its own confidential information, (c) not disclose Confidential
Information to any unaffiliated third party other than the Receiving Party’s
advisors (including legal, accounting and banking) and representatives who have
a direct “need to know” the Confidential Information for purposes hereof, and
(d) not reverse engineer, de-compile or disassemble any Confidential
Information.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) This Section 10.7 imposes no obligation on the Receiving Party with respect
to information that (a) was rightfully in the Receiving Party’s possession
before receipt from the Disclosing Party without any obligation of
confidentiality, (b) is, or subsequently becomes, legally and publicly available
through no fault of the Receiving Party, (c) is rightfully received by the
Receiving Party from a third party without any obligation of confidentiality,
(d) is disclosed by the Disclosing Party to a third party without any obligation
of confidentiality, or (e) is independently developed by the Receiving Party
without use of the Confidential Information.  Further, the Receiving Party may
disclose Confidential Information pursuant to a valid order issued by a court or
government agency, provided that the Receiving Party provides the Disclosing
Party (a) prior written notice of such obligation, and (b) the opportunity to
oppose such disclosure. Each party understands that the other may currently be
developing, or in the future may develop, information internally, or receiving
information from other parties, that may be similar to Confidential Information
provided by the Disclosing Party hereunder.  Nothing herein will prohibit a
party from developing products, concepts, systems or technologies, or having
products, concepts, systems or technologies made or developed for it, that
compete with, or are similar to, the Disclosing Party’s products, concepts,
systems or technologies or the products, concepts, systems or technologies
embodied within any Confidential Information, provided that in doing so, the
party seeking to develop such products, concepts, systems or technologies does
not use or disclose any Confidential Information received from a Disclosing
Party in violation of this Section 10.7.  Neither party shall have any
obligation to limit or restrict the assignment of persons in receipt of
Confidential Information from other responsibilities or tasks that any such
person may have, subject, in all cases, to compliance with the terms hereof.
 
(d) Other than as specifically set forth in this Agreement, title or the right
to possess Confidential Information, as between the parties, will remain in the
Disclosing Party. No license under any trademark, patent or copyright is either
granted or implied by the disclosure of Confidential Information hereunder.
 
(e) The parties agree to comply with all applicable United States and foreign
export laws and regulations with respect to the Confidential Information. Buyer
also acknowledges that trading by a person in possession of material, non-public
information regarding a public company, such as Seller, in the United States may
be prohibited by law, and that Confidential Information delivered under this
Agreement may be deemed to constitute material, non-public information affecting
Seller.
 
(f) Each party acknowledges that monetary remedies may be inadequate to protect
Confidential Information and that injunctive relief, in addition to other
available remedies, may be appropriate to protect such Confidential Information.
 
10.8 Counterparts.  This Agreement may be executed in any number of
counterparts, and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument.  Execution of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic copy of a signature shall be deemed
to be, and shall have the same effect as, execution by original signature.  This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
10.9 Third Party Beneficiaries.  No provision of this Agreement is intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder; except that in the case of Article IX hereof, the other Indemnitees
and their respective heirs, executors, administrators, legal representatives,
successors and assigns, are intended third-party beneficiaries of such sections
and shall have the right to enforce such sections in their own names.
 
10.10 Entire Agreement.  This Agreement, the Ancillary Agreements, the Schedules
and the other documents, instruments and agreements specifically referred to
herein or therein or delivered pursuant hereto or thereto set forth the entire
understanding of the parties hereto with respect to the Acquisition.  All
Schedules referred to herein are intended to be and hereby are specifically made
a part of this Agreement.  Any and all previous agreements and understandings
between or among the parties regarding the subject matter hereof, whether
written or oral, are superseded by this Agreement.
 
10.11 Captions.  All captions contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement.
 
10.12 Severability.  Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
 
10.13 Specific Performance.  Buyer and Seller each agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof and that each party shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 




 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
 
BUYER:
 
 
UNI-PIXEL DISPLAYS, INC.
 
 
By: /s/ Jeff Hawthorne                      
Name: Jeff Hawthorne
Title: CEO
 
 
SELLER:
 
 
ATMEL CORPORATION
 
 
By: /s/ Steve Skaggs                         
Name: Steve Skaggs
Title: CFO
 
 
 
 

--------------------------------------------------------------------------------

 
 
Uni-Pixel, Inc. hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, the complete, due and punctual payment and
performance of all present and future obligations of Buyer of any kind, whether
due or to become due, secured or unsecured, absolute or contingent, created,
incurred or arising under or pursuant to this Agreement or the Ancillary
Agreements.  Uni-Pixel, Inc.’s obligations hereunder are intended to constitute
a guarantee of payment and not merely a guarantee of collection and shall not be
conditioned upon the pursuit of any remedies against Buyer.  Uni-Pixel, Inc.
represents and warrants that it has all requisite corporate power and authority
to execute and deliver this Agreement and perform its obligations hereunder.
 
 
UNI-PIXEL, INC.
 
 
By: /s/ Jeff Hawthorne                      
Name: Jeff Hawthorne
Title: CEO
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
In accordance with paragraph (b)(2) of Item 601 of Regulation S-K, the following
schedules and exhibits have not been filed with this Purchase and Sale
Agreement. If requested by the Securities and Exchange Commission, the Company
will furnish supplementally a copy of any omitted schedule or exhibit.
 
Seller’s Disclosure Schedules:
   
Schedule 1.1(a)
Business Employees
Schedule 1.1(b)
Equipment
Schedule 1.1(c)
Assumed Liabilities – Open Purchase or Supply Orders
Schedule 4.3
Consents
Schedule 4.4
Tax Matters
Schedule 4.5
Litigation
Schedule 4.6
Material Contracts
Schedule 4.7
Purchase Orders
   
Exhibits:
   
Exhibit A
Purchased Assets
Exhibit B
Form of Bill of Sale and Assignment and Assumption Agreement
Exhibit C
Form of Transition Services Agreement
Exhibit D
Form of Patent License Agreement
Exhibit E
Form of IP License Agreement
Exhibit F
Form of Note
Exhibit G
Form of Building 4 Lease Agreement
Exhibit H
Form of Building 2 Lease Agreement

 
 
 
 

--------------------------------------------------------------------------------

 
 
BUYER DISCLOSURE SCHEDULE


Reference is made to the Purchase and Sale Agreement dated as of April 16, 2015
(this “Agreement”), by and between Atmel Corporation, a Delaware corporation
(“Seller”), and Uni-Pixel Displays, Inc., a Texas Corporation
(“Buyer”).  Capitalized terms used herein and not otherwise defined shall have
the respective meanings ascribed to such terms in the Agreement.


This Buyer Disclosure Schedule is qualified in its entirety by reference to
specific provisions of the Agreement, and is not intended to constitute, and
shall not be construed as constituting, representations or warranties of the
Buyer except as and to the extent provided in the Agreement.  Inclusion of
information herein shall not be construed as an admission that such information
is material to the operations or financial condition of the Business.


Matters reflected in this Buyer Disclosure Schedule are not necessarily limited
to matters required by the Agreement to be reflected in this Schedule.  Such
additional matters are set forth for information purposes and do not necessarily
include other matters of a similar nature.


Any matter disclosed in one provision, subprovision, section or subsection
hereof is deemed disclosed for all purposes of any other provision,
subprovision, section or subsection to the extent such matter is disclosed in
such a way as to make its relevance to the information called for by such other
provision, subprovision, section or subsection reasonably apparent.


The heading has been inserted on the section of this Buyer Disclosure Schedule
for convenience of reference only and shall to no extent have the effect of
amending or changing the express description of Sections as set forth in the
Agreement.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 5.4
Litigation


Class Action Litigation 


In June 2013, one purported class action complaint was filed in the United
States District Court, Southern District of New York and one purported class
action complaint was filed the United States District Court, Southern District
of Texas against the Buyer’s sole shareholder, Uni-Pixel, Inc., a Delaware
corporation (the “Parent”), and the Parent’s CEO, CFO, and Chairman. The
complaint filed in the Southern District of New York was voluntarily dismissed
by the plaintiff on July 2, 2013.  The surviving complaint, Fitzpatrick, Charles
J. v. Uni-Pixel, Inc., et. al. (Cause No. 4:13-cv-01649) (the “Class Action
Lawsuit”), alleged that the Parent and its officers and directors violated the
federal securities laws, specifically Sections 10(b) and 20(a) of the Securities
Exchange Act of 1934, by making purportedly false and misleading statements
concerning its licensing agreements and product development.  The complaint
sought unspecified damages on behalf of a purported class of purchasers of the
Parent’s common stock who purchased during the period from December 7, 2012 to
May 31, 2013.  On July 25, 2014, the judge granted in part and denied in part
the Parent’s motion to dismiss the case, significantly limiting the claims
remaining in the Class Action Lawsuit.  On August 25, 2014, the Parent filed an
answer to the Class Action Lawsuit. In November 2014 the parties reached an
agreement to settle the Class Action Lawsuit.  See the discussion below titled
“Potential Settlement”. 


Shareholder Derivative Litigation and Settlement


On February 19, 2014, a shareholder derivative lawsuit, Jason F. Gerzseny v.
Reed J. Killion, et. al., was filed in the 165th Judicial District in Harris
County, Texas.  On February 21, 2014, another shareholder derivative lawsuit,
Luis Lim v. Reed J. Killion, et. al., was also filed in Harris County district
court.  Both complaints allege various causes of action against certain current
and former officers and directors of the Parent, including claims for breach of
fiduciary duty, corporate waste, insider selling, and unjust enrichment.  On
April 8, 2014, these derivative actions were consolidated into one action, and
on September 9, 2014, plaintiff filed an amended consolidated complaint. On
April 13, 2015, the Court approved the settlement of the consolidated
shareholder derivative lawsuit, which stipulates the payment by the Parent of
$150,000 in cash, payable within 15 Business Days of the settlement, and
approximately 20,833 shares of the Parent’s common stock, issuable within 5
Business Days of the settlement. The cash payment portion will be paid from
insurance proceeds.
 
Potential Settlement of Securities Class Action Lawsuit


In November 2014, the Parent entered a memorandum of understanding to settle the
securities class action lawsuit pending in the U.S. District Court for the
Southern District of Texas, captioned Fitzpatrick, Charles J. v. Uni-Pixel,
Inc., et. al. (Cause No. 4:13-cv-01649). If completed, the class action
settlement would result in a payment of $2.35 million in cash to the settlement
class, inclusive of fees and expenses. In addition, the Parent would issue $2.15
million in common stock to the settlement class with a range of shares of the
Parent’s common stock between 358,333 shares and 430,000 shares, calculated by
using the trailing 5 day average stock price from the date of court approval of
settlement.  The Parent cannot provide any assurance that the potential
settlement will ultimately be finalized or approved. 
 
 
 

--------------------------------------------------------------------------------

 


Securities and Exchange Commission Investigation


On November 19, 2013, the Parent learned that the Fort Worth Regional Office of
the United States Securities and Exchange Commission (“SEC”) issued subpoenas
concerning the Buyer’s agreements related to its InTouch Sensors.  The Parent is
cooperating fully with the SEC regarding this non-public, fact-finding inquiry.
The SEC has informed the Parent that this inquiry should not be construed as an
indication that any violations of law have occurred or that the SEC has any
negative opinion of any person, entity or security. The Parent does not intend
to comment further on this matter unless and until this matter is closed or
further action is taken by the SEC which, in the Parent’s judgment, merits
further comment or public disclosure.



